Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99(j)(i) Consent of Independent Registered Public Accounting Firm The Board of Trustees Legg Mason Partners Institutional Trust We consent to the use of our report, incorporated herein by reference, dated October 25, 2007, for Citi Institutional Enhanced Income Fund, a series of Legg Mason Partners Institutional Trust, as of August 31, 2007 and to the references to our firm under the headings Financial Highlights in the Prospectus and Independent Registered Public Accounting Firm and Financial Statements in the Statement of Additional Information. /s/ KPMG LLP New York, New York December 4, 2007 Consent of Independent Registered Public Accounting Firm The Board of Trustees Legg Mason Partners Institutional Trust We consent to the use of our reports, incorporated herein by reference, dated October 25, 2007, for Citi Institutional Liquid Reserves, Citi Institutional U.S. Treasury Reserves, Citi Institutional Tax Free Reserves and Citi Institutional Cash Reserves, each a series of Legg Mason Partners Institutional Trust, as of August 31, 2007 and to the references to our firm under the headings Financial Highlights in the Prospectuses and Independent Registered Public Accounting Firm and Financial Statements in the Statement of Additional Information. /s/ KPMG LLP
